Citation Nr: 9911412	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

A review of the veteran's service medical records 
demonstrates that she was seen with complaints of low back 
pain in October 1990, after being hit by a bicycle while 
running.  In April 1993, the veteran was seen with complaints 
of back and right shoulder pain.  A diagnosis of muscle spasm 
was rendered at that time.  

At the time of an April 1996 VA examination, the veteran 
reported having injured her back on several occasions while 
inservice.  She indicated that she continued to experience 
chronic back pain on a daily basis and that the pain was in 
the low back area.  Physical examination revealed 
hyperaccentuation of the usual lordotic curve.  X-rays 
revealed normal findings for the lumbar spine.  A diagnosis 
of chronic lumbar strain was rendered at that time.  

In a February 1997 letter, accepted as a substantive appeal, 
the veteran indicated that she had been told by a private 
physician that the problems with her ankle could result in an 
injury to her back.  

In a May 1997 VA outpatient treatment record, it was noted 
that the veteran had an abnormal gait, which was related to 
her service-connected left ankle.  

At the time of an August 1997 VA examination, the veteran 
reported that she had had low back pain since 1987 when she 
was in a motor vehicle accident.  She reported having had 
back pain since being run over by a bicycle.  Physical 
examination revealed significant pain behavior when walking, 
shifting, or when being lightly palpated on the back.  It was 
the examiner's impression that the veteran had mechanical 
back pain.  The examiner noted that there appeared to be no 
direct relationship to the pain and her ankle injury.  

The Board observes that service connection is currently in 
effect for residuals of trauma to the left ankle, status post 
left ankle reconstructive surgery with arthritis and 
osteomyelitis, rated as 20 percent disabling, and arthritis 
of the right ankle, rated as 10 percent disabling.  

The Board further observes that service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that service connection may 
be granted for a disability that is aggravated by a service-
connected disability and that compensation may be paid for 
any additional impairment resulting from a service-connected 
disorder.  Allen v.  Brown, 7 Vet.App. 439 (1995). 

While the Board notes that the September 1997 VA examiner 
indicated that there was no direct relation between the 
veteran's mechanical back pain and her ankle injury, he did 
not address the issue of whether the veteran's back pain was 
aggravated by her service-connected ankle disabilities.  
Moreover, as the May 1997 outpatient treatment record 
indicated that veteran had an abnormal gait secondary to her 
ankle injury, the Board is of the opinion that the issue of 
service connection an on aggravation basis should be 
addressed.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board is also of the opinion that treatment records from 
the private physician that the veteran made reference to in 
her February 1997 statement in support of claim should be 
obtained.  The VA's duty to assist also includes obtaining 
medical records where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back 
disorders subsequent to her release from 
service.  After securing the necessary 
release(s), the RO should obtain legible 
copies of all records not already 
contained in the claims folder, to 
include any identified VA clinic or 
medical center.  Specific emphasis should 
be placed upon obtaining the records of 
the private physician identified by the 
veteran in her February 1997 statement in 
support of claim.  Once obtained, all 
records should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination of her 
low back to determine the nature and 
etiology of any current low back 
disorder.  The examiner should review the 
claims folder including a copy of this 
remand, prior to completing the 
examination report.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify each 
low back disorder that is present.  In 
conjunction with a review of the 
veteran's claims file, it is requested 
that the examiner render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed low back 
disorder is related to any findings in 
service.

With regard to any diagnosed low back 
disorder, the examiner is also requested 
to express an opinion on the following 
issues:

Is it at least as likely as not that any 
diagnosed low back disorder is directly 
secondary to or aggravated by the 
veteran's service-connected left or right 
ankle disorders? 

If it is determined that there is a 
likelihood that a low back disorder is 
aggravated by the service-connected left 
or right ankle disorders, the examination 
report must address the following medical 
issues:

(i) The baseline manifestations which are 
due to the effects of the low back 
disorder.

(ii) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left and right ankle disorders based on 
medical considerations.

(iii) The medical considerations 
supporting an opinion that increased 
manifestations of any low back disorder 
is proximately due to the service-
connected left or right ankle disorders.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of service 
connection for a low back disorder, the 
RO should consider Allen v. Brown, 7 Vet. 
App. 439 (1995) when making its 
determination.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals
		(Continued on next page)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









